DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claim 4-8, 10-16, 18-20, 22-28, 30-77 are canceled.  Claim 29 was previously withdrawn. Claims 94-98 are new. Claim 1-3, 9, 17, 21, 78-98 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 and 04/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn -Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17 were rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lajoie et al (Genomically Recoded Organisms Expand Biological Functions SCIENCE VOL 342, pages 357-360,  18, OCTOBER 2013). 

This rejection is withdrawn, however the claims are now rejected under 35 USC § 103
As follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 17, 21 and 78-89 are now rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al (Genomically Recoded Organisms Expand Biological Functions SCIENCE VOL 342, pages 357-360, 18, OCTOBER 2013) in view of Isaacs et al further in view of David B.F. Johnson (RF1 Knockout Allows Ribosomal Incorporation of Unnatural Amino Acids at Multiple Sites (Nat Chem Biol.; 7(11): 779–786 in IDS). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicants argue:
"… The citations to Lajoie identified in the Office Action all fail to teach these missing elements. For, example, Lajoie at pg. 358, Fig. 1, describes recoding UAG as UAA, and reassigning UAG as a 

	Applicant's argument is not found persuasive because as recognized by Applicant, Lajoie et al are testing a concept i.e. a test that their result using GFP can be used to incorporate a non-natural amino acid in any desired gene not just in a green fluorescent protein. Thus it would have been obvious to preferentially incorporate an unnatural amino acid in an essential gene because unless the non-natural amino acid is incorporated into the essential protein, as opposed to a non-essential gene, survival of the host cell cannot be indicative of unnatural amino acid incorporation i.e. If the gene is a non-essential gene the host cell will survive regardless of incorporation of the unnatural amino acid thus cannot be a selective marker of incorporation. However if the gene is an essential gene the cell will only survive if the unnatural amino acid is incorporated and host cell will not survive if unnatural amino acid is not  incorporated thus serving as a positive selection marker.  Thus survival of the host cell used is a paramount indicator for incorporation of an unnatural amino acid into a functional protein of interest.

 Applicants argue that on page 358 of Lajoie, second column, page 1 of the supplemental materials, and supplemental table S5, describe recoding of UAG stop codons as UAA stop codons in both non-essential and essential genes, and the effect of the presence or absence of RF1. Exemplary strains have UAG reassigned to UAA in 0 or 7 essential genes and 0, 6, or 314 non-essential genes. Importantly, however, none of these passages disclose that the reassigned UAG codon is reintroduced into an essential gene as a sense codon. These elements are missing from Lajoie.
	However if UAG is reintroduced into a non-sense codon of a non-essential gene it will not allow the expression of the gene be it non-essential or essential i.e. reintroducing the UAG 
	Therefore, one of ordinary skill in the art would not attempt to incorporate an amino acid (non-standard amino acid) into a non-sense codon as it will not produce the GFP which was used to test the concept.
Applicants further argue that "…the Office Action appears to mix together (1) recoding UAG to UAA in an essential gene with (2) reintroduction of UAG as a sense codon in the coding region of an essential gene to genetically encode a synthetic amino acid within an essential protein, in some instances at conserved residues that dictate its function. These are separate features both required by the claims. 

	Applicant's argument has been carefully considered but not found persuasive. This is because recoding UAG to UAA in an essential gene or non-essential gene is followed by reintroducing a UAG codon where an unnatural or non-canonical amino acid is incorporated into the gene. As stated above the non-natural or non-canonical amino acid can be incorporated in an essential gene. 

Applicants further argued that the (1) recoding feature simply replaces the endogenous UAG stop codon with another stop codon, in this case UAA. The gene is transcribed and translated normally, albeit with alternative termination machinery. This first feature does not necessarily include the second feature (2) introducing the recoded UAG as a sense codon in that essential gene to, for example, create a synthetic auxotroph. This is a separate feature.
Lajoie at page 358, second column, paragraph 3, and supplemental table S5, referred to in the quote in paragraph 6 above, describes strains having (1) recoded UAG to the alternative stop codon UAA in a number of essential genes, but not (2) reintroduction of UAG as a sense codon in the coding region of that essential gene as contended.


	Applicant's argument is not found persuasive because it is the reintroduction of a UAG codon into GFP that allowed the GFP to be expressed and fluoresce. As stated above although prima facie obvious to the ordinary skill in the art. Thus is one of ordinary skill in the art would have been motivated to introduce the recoded UAG as a sense codon in an essential gene that imparts auxotrophy and can be used as a positive marker. 
	
	Applicants further argue that "…although one of ordinary skill in the art reading this passage may understand that the principles in Lajoie extend beyond GFP to other recombinant heterologous proteins, essential bacterial proteins would not come to mind, because essential bacterial proteins are not typically the subject of industrial protein production. Furthermore, the current invention describes a systematic process of replacing native conserved residues within essential proteins with synthetic amino acids, such discoveries and phenotypic outcomes represent a significant departure from Lajoie…"

	Applicant's argument is not found persuasive because Lajoie's teaching is not aimed at producing GFP per se. Rather GFP was used as proof of principle. Evidently GFP is a non-essential protein that is a biomarker that indicates gene expression. However it is not possible to verify expression of a non-essential gene in a host that does not require the expression of the essential gene. Thus it would have been obvious to use of an essential gene where survival of a host cell depends on expression of the gene only when the unnatural amino acid is incorporated.


Applicants argue that Applicant is a first author of Isaacs and state that "…Isaacs describes GRO including replacement of UAG stop codons with synonymous UAA stop codons in groups of -10 the new function is reassignment as a sense codon in an essential, endogenous gene. Isaacs also does not disclose or suggest that the reassigned blank codon can encode a synthetic amino acid or non-standard amino acid. Thus, Isaacs even falls short of the disclosure of Lajoie and certainly does not provide the elements missing it.
Isaacs does not teach or suggest that the new function is reassignment as a sense codon in an essential, endogenous gene…

	However, Isaac et al teach recombinant E. coli strains comprising a replacement of all TAG codons with synonymous TAA codons. Furthermore they teach recombinantly inserting a TAG codon that was reassigned to a new function which can encompass incorporating an unnatural amino acid according to Lajoie et al.
Johnson et al teach a method where the RF1 gene is deleted from E. coli which changes the UAG codon from the stop signal to a blank codon. They teach that introduction of an orthogonal tRNA/synthetase pair to recognize the UAG codon in JX3.0 cells would translate UAG with the amino acid cognate for the synthetase, essentially reassigning UAG to a sense codon. They teach that in the absence of RF1 competition, incorporation efficiency at UAG should be significantly increased, and multiple UAGs should be suppressible simultaneously. Thus reassigning UAG to a sense codon was known at the time of the instant disclosure.
One of ordinary skill in the art would have been motivated to introduce a TAG (UAG) in an essential gene because as stated above introducing a non-natural amino acid (NNAA) in the essential gene can be used as a positive marker for a successful insertion of a desired NNAA where all surviving recombinant cells indicate successful introduction of the NNAA at the desired 


Conclusion: No claims are allowed.

Relevant publications: 
- US 10, 501,734 B2.
-Amiram et al Evolution of translation machinery in recoded bacteria enables multi-site incorporation of nonstandard amino acids (nature biotechnology 33: 1272-1279 2015. In IDS)
Amiram et al teach "Expansion of the genetic code with nonstandard amino acids (nsAAs) has enabled biosynthesis of proteins with diverse new chemistries. However, this technology has been largely restricted to proteins containing a single or few nsAA instances. Here we describe an in vivo evolution approach in a genomically recoded Escherichia coli strain for the selection of orthogonal translation systems capable of multi-site nsAA incorporation. We evolved chromosomal aminoacyl-tRNA synthetases (aaRSs) with up to 25-fold increased protein production for p-acetyl-L-phenylalanine and p-azido-L-phenylalanine (pAzF). We also evolved aaRSs with tunable specificities for 14 nsAAs, including an enzyme that efficiently charges pAzF while excluding 237 other nsAAs. These variants enabled production of elastin-like-polypeptides with 30 nsAA residues at high yields (~50 mg/L) and high accuracy of incorporation (>95%). This approach to aaRS evolution should accelerate and expand our ability to produce functionalized proteins and sequence-defined polymers with diverse chemistries" 

The teachings of Amiram are not prior art.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656    
April 22, 2021